DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the connecting valve is configured so as not to open below a pressure difference which corresponds to pressure of the wheel brakes when the brakes are fully actuated.”  It is not clear what is encompassed by this recitation.  It is not clear if “not to open” is intended to describe the control of the valve or if the limitation is trying to convey a capability of the valve to stay closed when controlled to the closed position in the case of a pressure difference which corresponds to full braking.  It is further unclear what braking condition corresponds to “the wheel brakes are fully actuated”. The two separate pressure sources would appear to have different levels of braking, with the master cylinder pressure being dependent on the individual driver.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US# 2014/0354036) in view of Tang (US# 6178747).
	Koo discloses a brake system including; a master brake cylinder 10 which can be actuated by a brake pedal and comprises only one pressure chamber ;  an electrically controllable pressure supply device 20;  a pressure medium reservoir 40 from which the master brake cylinder and the pressure supply device are supplied with pressure medium;  and at least two hydraulically actuatable wheel brakes 30, wherein the wheel brakes can optionally be actuated by the master brake cylinder or by the pressure supply device;  wherein the pressure chamber of the master brake cylinder is separably connected via an isolating valve 522 to a first brake circuit supply line 541 to which at least one of the 
 	Regarding claim 2, at least four hydraulically actuatable wheel brakes 30, wherein the first wheel brake group comprises a first (one the two brakes on the right) and a second wheel brake (the other of the brakes on the right), and the second wheel brake group comprises a third (one of the brakes on the left) and a fourth wheel brake (the other of the brakes on the left). 
 	Regarding claim 3, the first and the second wheel brakes are arranged on opposite sides of the vehicle.   [0100]
 	Regarding claim 4, the isolating valve 542 is configured to be normally open. [0098]
 	Regarding claim 5, the connecting valve 72 is configured to be normally closed.   Note figures 1-2 appear to show the valves in their normal state.  [0087][0098][0114] 
 	Regarding claim 6, the pressure supply device 20 is directly connected to the second brake circuit supply line 621. 

 	Regarding claim 8, while not specifically stated, the connecting valve 72 of Koo should be designed to be capable of retaining at least a pressure difference which corresponds to a wheel brake pressure for full braking in order to function as disclosed. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to configure the valve 72 of Koo such that it is not opened at least up to a pressure difference which corresponds to a wheel brake pressure for full braking in order for the system to provide the disclosed braking action [0167]-[0177] up to a full braking pressure when the master circuit 60 or mixing circuit 50 is pressureless for maximum safety.
Claims 9-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US# 2014/0354036) and Tang (US# 6178747), as applied to claim 1 above, in further view of Besier et al (US# 2017/0282877).
	Koo and Tang disclose all the limitations of the instant claims with exception to the specific disclosure of the pressure medium reservoir being equipped with a device for determining a level of the pressure medium, and the brake system is operated in a fallback operating mode if the determined level falls below a predefined threshold value.   Besier et al disclose a similar brake system and further teach the detection of the level in the pressure medium reservoir and activating a fallback routine in response to the level falling below a threshold [0047].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the fluid level in the reservoir of Koo as part of the activation of the fallback modes, as taught by Besier et al, as an obvious indication of a leak fault in the master or mixing circuit.  Koo further discloses, in the fallback operating mode, the first wheel brake group is actuated by the master brake cylinder 10 (Figure 5), and the second wheel brake group is actuated by the pressure supply device 20 (Figure 6). 

 	Regarding claim 10, the brake system can be operated in a normal operating mode in which the first wheel brake group and second wheel brake group are actuated by the pressure supply device, by the connecting valve being switched into an open state and the isolating valve being switched into the closed state, and that the brake system is operated in the normal operating mode when the determined level lies above the predefined threshold value. [0136]-[0157] Figures 3-4.
 	Regarding claim 11, in the fallback operating mode, the connecting valve 72 is held permanently closed.   Figures 5-6, [0165]-[0176].
 	Regarding claim 14, the wheel brakes are each separably connected to the pressure medium reservoir 40 via a respective outlet valve 632/552, via a common return line 631 or 551, and the outlet valves are held closed in the fallback operating mode. 
Regarding claim 16, the electrically controllable pressure supply device comprises only one pressure chamber 20.  [0046]

 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US# 014/0354036) and Tang (US# 6178747) and Besier et al (US# 2017/0282877), as applied to claim 9 above, in further view of Yamamoto et al (US# 2011/0175437).
	Koo and Tang disclose all the limitations of the instant claim with exception to the specific disclosure of the detection of the failure of a valve.  Yamamoto et al teach the detection of valve failures [0016] followed by a flushing procedure and finally provides an indication to the driver of the fault if the leak remains.  Koo discloses a fallback mode in response to a broadly disclosed master circuit failure.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to further include the detection and flushing process of Yamamoto et al as part of the fallback criteria in system of Koo to provide early detection of a master circuit fault relating to the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-14 of U.S. Patent No. 11091138. Although the claims at issue are not identical, they are not patentably distinct from each other because the combinations of the patent claims anticipate the application claims.  For instance, reference claim 6 anticipates application claims 1-2.  References claim 6 and 3 combined result in an arrangement that anticipates application claim 3, reference claims 6+5 corresponds to application claim 4, application claim 8 is an unstated but obvious requirement for expected operation, application claims 10-11 and 15 by reference claim 11, application claim 9 is an obvious combination of reference claims 11 and 13-14.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11091138 in view of Yamamoto et al (US# 2011/0175437).
	Reference claim 9 discloses all the limitations of the instant claim with exception to the specific disclosure of the detection of the failure of a valve.  Yamamoto et al teach the detection of valve failures [0016] followed by a flushing procedure and finally provides an indication to the driver of the fault if the leak remains.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to further include the detection and flushing process of Yamamoto et al as .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant’s response has overcome the 102/103 rejections in view of Zimmerman.  Regarding Koo, Applicant argues that Koo fails to disclose, teach, or suggest that mixing connection valve 542 is the only valve between pedal cylinder 10 and the brake circuit.  In response to the amendment, valve 522 is now relied on for the recited isolating valve.  Note valve 522 is the only valve between pedal cylinder 10 and connecting line 541 of brake circuit 54.
Regarding claim 9, while figures 5 and 6 show two different modes of operation, it is not clear what language precludes the modes together from being considered “a fallback mode”.  Note each of normal and fallback modes of operation are understood to be composed of different operational modes such as pressure increasing modes, holding modes and pressure reduction modes.
Regarding new claim 16, Koo states that cylinder 20 forms one chamber [0046].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK